Fourth Court of Appeals
                               San Antonio, Texas
                                       July 5, 2016

                                   No. 04-15-00699-CR

                              Kenneth John GRABOWSKI,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR2572
                      Honorable Lori I. Valenzuela, Judge Presiding

                                     ORDER

      The State’s motion for extension of time to file the brief is GRANTED; its brief is
deemed timely filed. See TEX. R. APP. P. 38.6(d).




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court